Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kathleen Rao on 01/29/2021.
	Please amend the claims as follows (see underlining, 
	24-30. (canceled).

	33-35. (canceled).
	
	37-40. (canceled).

Reasons for Allowance
	Claims 17-20 and 22-23 are allowed because the prior art fails to teach or suggest nucleoside (“adapter consists of a nucleotide that lacks a phosphate”) at 5’-end of the claimed stem-loop adapter.  Instead, the cited prior art teaches nucleotides.  Other prior art teaches adapters with 5’-end nucleosides, but these are used specifically for nanopore sequencing (US 20120058468 A1; US 20130264207 A1; US 20130337450 A1; US 20150111759 A1; US 20150119259 A1); thus, the Office could not combine such references with other cited references that are unrelated to nanopore sequencing.


Conclusion
Claims 17-20 and 22-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.